Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
 New Non-Final Rejection

The previous rejection includes an error in the citations. It appears that the citations were to a different unrelated reference and not to Vian. The office thanks the application for pointing out the error in the citation.  A new non-final rejection is made herein.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

 Claims 9-10 and 21-22 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20100268409A1 (hereinafter “Vian”) that was filed in 2008 which is prior to the effective filing date of 9-29-16 and in view of U.S. Patent Application Pub. No.: US 2016/0309346 A1 to Priest that was filed in 2015.
In regard to claim 9 and 21, Vian discloses “….9. (Original) A method for using an unmanned aerial vehicle to perform maintenance on a modular device comprising: (see paragraph 35 
receiving a request to perform maintenance on a modular device; (see paragraph 35-37) 
acquiring modular device hardware;  (see paragraph 35-44)
navigating to the modular device; and  (see paragraph 35-44)  (see paragraph 54 where the UAV can determine that there is a major flaw and order a repair and a 
    PNG
    media_image1.png
    855
    614
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    854
    685
    media_image2.png
    Greyscale
real time examination by a human via video in real time );
Vian is silent but Priest teaches “…performing maintenance on the modular device hardware”. (Priest teaches a method of using an unmanned aerial vehicle to navigate a route (claim 16) (Paragraph [0051]), authenticate (claim 17), perform diagnostics (claim 18), acquire software; and perform maintenance (claim 19) (Paragraph [0035-36, 0078]), perform a function (claim 20) by causing the UAV (50) to fly to a cell site (10), wherein the UAV (50) comprises one or more manipulating arms which are stationary during flight; physically connecting the UAV to a structure at the cell site and disengaging flight components associated with the UAV; and performing one or more functions via the one or more arms while the UAV is physically connected to the structure, wherein the one or more arms move while the UAV is physically connected to the structure (Figure 6, 10-11, Paragraph [0033, 0035-0036, 0039, 0046-0051)).)
 	It would be obvious to one having ordinary skill in the art at the time the invention was filed to modify Vian et al. by using an unmanned aerial vehicle as taught by Priest for the advantage of performing maintenance and recurring audits to the modules of Vian et al. on the towers to avoid the cell site workers to climb cell towers to perform maintenance, audit, and repair work for cellular phone and other wireless communications companies, which are dangerous and costly endeavors.  See paragraph 33-51 of Priest. 
In regard to claim 10 and 22, Vian discloses “….10. (Original) The method of Claim 9, further comprising:
navigating a route to monitor for a signal from the modular device indicating the request to perform maintenance.  (See paragraph 48-54)”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Vian and in further in view of Priest and in view of International Patent Pub. No.: WO2016154946A1 to Gong that was filed in 2015.  
The primary reference is silent but Gong teaches “…11. (Original) The method of Claim 9, further comprising:
authenticating the modular device”  (See claim 1-14 and the abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vian with the teachings of Gong to provide an authentication device to only allow authenticated devices to avoid malware and hacking. See claims 1-14 and paragraph 1-10 and the abstract. 
 

Claim 12 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Vian and in view of Priest.
Vian discloses “…12. (Original) The method of Claim 9, further comprising:
performing diagnostics on the modular device”. (see paragraph 41-54)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13 and 23 are rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Vian and in further in view of Priest and in view of U.S. Patent Application Pub. No.: US20170183096A1  to Meinhart that was filed in 2015.  
In regard to claim 13 and 23, Meinhart teaches “…13. (Original) The method of Claim 9, further comprising:
acquiring modular device software for the modular device; and
performing maintenance on the software of the modular device”. (See paragraph 23-24 where a drone can push a software update to a second drone when docked), 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vian with the teachings of Meinhart to provide a drone device that can detect a hacking and a takeover.  The drone can receive one or more no attack scripts to prevent an enemy take over.  See  paragraph 23 and the abstract. 

Claims 14 and 24 rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Vian and in further in view of Priest and in view of Korean Patent Application No.: KR101705838B1;
In regard to claim 14 and 24, the ‘838 teaches “…14. (Original) The method of Claim 9, wherein the maintenance performed on the modular device hardware includes replacing a module.  (see paragraph 1-15 where one vehicle can provide a replacement battery to the first drone when docked and abstract). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vian with the teachings of the ‘838 to provide a drone device that can detect and replace a battery when in the replacement power station and when detecting an issue.  See claims 1-10 and the abstract. 

15.-20. (Cancelled)
 

Claim 25 is rejected under 35 U.S.C. sec. 103  as being unpatentable as obvious in view of Vian and in further in view of Priest and in view of Korean Patent Application No.: KR101705838B1
 
Vian is silent but the ‘838 teaches “….25. (Original) The at least one machine readable medium of Claim 22, wherein the one or more instructions that when executed by the at least one processor, cause the at least one processor to:
perform a function for the modular device wherein, by performing the function, the modular device resumes normal function”.  (see paragraph 1-20 where the drone is repaired from a disabled state and then the software of the drone is updated and the drone can resume package delivery) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the present disclosure to combine the disclosure of Vian with the teachings of the ‘838 to provide a drone device that can detect and replace a battery when in the replacement power station and when detecting an issue.  See claims 1-10 and the abstract. 
Claims 26-27 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20100268409A1 (hereinafter “Vian”) that was filed in 2008 which is prior to the effective filing date of 9-29-16 and in view of U.S. Patent Application Pub. No.: US 2016/0309346 A1 to Priest that was filed in 2015.

Priest teaches “…26. (New) The method of Claim 9, wherein the maintenance includes removing a module from the modular device”.  (see paragraph 84)
	It would be obvious to one having ordinary skill in the art at the time the invention was filed to modify Vian et al. by using an unmanned aerial vehicle as taught by Priest for the advantage of performing maintenance and recurring audits to the modules of Vian et al. on the towers to avoid the cell site workers to climb cell towers to perform maintenance, audit, and repair work for cellular phone and other wireless communications companies, which are dangerous and costly endeavors.  See paragraph 33-51 of Priest. 

Priest teaches “…27. (New) The method of Claim 9, further comprising:
operating a robotic arm to remove a module of the modular device. (see paragraph 39 and 84)
	It would be obvious to one having ordinary skill in the art at the time the invention was filed to modify Vian et al. by using an unmanned aerial vehicle as taught by Priest for the advantage of performing maintenance and recurring audits to the modules of Vian et al. on the towers to avoid the cell site workers to climb cell towers to perform maintenance, audit, and repair work for cellular phone and other wireless communications companies, which are dangerous and costly endeavors.  See paragraph 33-51 of Priest. 
Claims 28 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of U.S. Patent Application Pub. No.: US20100268409A1 (hereinafter “Vian”) that was filed in 2008 which is prior to the effective filing date of 9-29-16 and in view of U.S. Patent Application Pub. No.: US 2016/0309346 A1 to Priest that was filed in 2015 and in view of U.S. Patent No.: US10063113B2 to Holland.

Vian is silent but Holland teaches “…28. (New) The method of Claim 9, further comprising:
operating a magnet of a robotic arm to separate a module of the modular device”.  (see col, 2, lines 1-44)
	It would be obvious to one having ordinary skill in the art at the time the invention was filed to modify Vian et al. by using an unmanned aerial vehicle as taught by HOLLAND for the advantage of performing maintenance and recurring audits to the modules of  Vian al. since Holland teaches that a magnetic end effector that can grip using jaws and using magnetic adhesion to secure the object within the grasp of the end effector. See Col. 1, lines 1-50 of HOLLAND. 
Claim 29 is rejected under 35 U.S.C. sec. 102 as being anticipated by Priest. 
Priest discloses “…29. (New) An unmanned aerial vehicle, comprising:
an antenna that receives a request to perform maintenance on a modular device;  (see paragraph 14-20, 63)
a structure to acquire hardware for the modular device; and  (see paragraph 42-45 and 84 and claims 1-9)
a processor configured to navigate to the modular device, wherein the unmanned aerial vehicle performs maintenance on hardware of the modular device”. (Priest teaches a method of using an unmanned aerial vehicle to navigate a route (claim 16) (Paragraph [0051]), authenticate (claim 17), perform diagnostics (claim 18), acquire software; and perform maintenance (claim 19) (Paragraph [0035-36, 0078]), perform a function (claim 20) by causing the UAV (50) to fly to a cell site (10), wherein the UAV (50) comprises one or more manipulating arms which are stationary during flight; physically connecting the UAV to a structure at the cell site and disengaging flight components associated with the UAV; and performing one or more functions via the one or more arms while the UAV is physically connected to the structure, wherein the one or more arms move while the UAV is physically connected to the structure (Figure 6, 10-11, Paragraph [0033, 0035-0036, 0039, 0046-0051)).)
Claim 30 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of Priest and in view of U.S. Patent No.: US10035581B2 to Wood. 

Wood teaches “…30. (New) The unmanned aerial vehicle of Claim 29, further comprising:
a robotic arm having a concentric pattern of arms”  (see FIG. 1-2).
	It would be obvious to one having ordinary skill in the art at the time the invention was filed to modify Priest et al. by using an unmanned aerial vehicle as taught by Wood since Wood teaches that a number of arms can be folded and then released for a compact drone configuration so the drone can store the arms and then use the arms when needed.    See claims 1-7 and col. 2, lines 1-45.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9 and 21 are rejected under 35 U.S.C. sec. 102(a)(2) as being anticipated by U.S. Patent Application Pub. No.: US 2016/0309346 A1 to Priest that was filed in 2015.
In regard to claim 9 and 21, Priest discloses “….9. (Original) A method for using an unmanned aerial vehicle to perform maintenance on a modular device comprising:  
receiving a request to perform maintenance on a modular device; 
acquiring modular device hardware; 
navigating to the modular device; and “…performing maintenance on the modular device hardware”.  
    PNG
    media_image1.png
    855
    614
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    854
    685
    media_image2.png
    Greyscale
real time examination by a human via video in real time );
(Priest teaches a method of using an unmanned aerial vehicle to navigate a route (claim 16) (Paragraph [0051]), authenticate (claim 17), perform diagnostics (claim 18), acquire software; and perform maintenance (claim 19) (Paragraph [0035-36, 0078]), perform a function (claim 20) by causing the UAV (50) to fly to a cell site (10), wherein the UAV (50) comprises one or more manipulating arms which are stationary during flight; physically connecting the UAV to a structure at the cell site and disengaging flight components associated with the UAV; and performing one or more functions via the one or more arms while the UAV is physically connected to the structure, wherein the one or more arms move while the UAV is physically connected to the structure (Figure 6, 10-11, Paragraph [80-84, 40-44 and 0033, 0035-0036, 0039, 0046-0051)).)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668